PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/332,289
Filing Date: 11 Mar 2019
Appellant(s): Coagulant Therapeutics Corporation



__________________
Christine M. Hansen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 20, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bauzon et al. (US 20140363419; IDS 03.11.19) in view of Böhm et al. (2015 BMC Biotechnology 15:87 pages 1-15; IDS 03.11.19).  Bauzon et al. disclose Factor VII (FVII) polypeptides (wild-type or variant) having a shortened half-life, where the FVII polypeptides have reduced opportunity for thrombotic events outside of the target site and treatment time-frame, where the FVII polypeptides (wild-type or variant) have enhanced clearance due to altered glycosylation patterns (at least paragraph 0014).  The FVII polypeptides are desialylated such that the resulting FVII molecule retains the glycan structure at the N-glycosylation site without the terminal sialic acid (at least paragraph 0066).  Bauzon et al. disclose a desialylated variant FVII polypeptide (V2) comprising N-glycans that are fucosylated, heavily sialylated bi, tri- and tetra-structures where no terminal sialic acids are found on the de-sialylated sample, which suggests the sample is fully desialylated and that >99.9% of the sialic acid on the FVII N-glycan has been removed (at least paragraphs 0065, 0129, 0132).  It is disclosed that “sialic acid” or “sialyl” refers to any member of a family of nine-carbon carboxylated sugars; the most common member of the sialic family is N-acetyl-neuraminic acid (often abbreviated as Neu5Ac, NeuAc, or NANA) (at least paragraph 0068).  In Figure 8, Bauzon et al. show the analysis of desialylated V2 for sialic content, where it is disclosed that substantially no glycans have terminal sialic acid (or N-acetyl-neuraminic acid) and glycans having the structures of at least the structure of instant formula I.  To produce the desialylated form of FVII, Bauzon et al. disclose co-expressing FVII along with a bacterial sialidase variant from Arthrobacter ureafaciens sialidase in CHO cells (at least paragraph 0100).  Bauzon et al. do not explicitly teach the dominant glycan structures present.
Böhm et al. disclose N-glycosylation patterns of FVII expressed in mammalian cells, including CHO cells.  Böhm et al. disclose the relative abundances of N-glycan structures expressed by CHO cells, where it is disclosed that the predominant glycan structure comprises the structure of instant formula I (49%) (at least Fig. 2).  Böhm et al. disclose only structures detected at equal or higher than 2% are shown (p. 7 Fig. 2).  Therefore, Böhm et al. can be deemed to disclose that no glycan structure comprising the structure of at least instant formula II/III is present at 2% (at least Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed FVII glycoprotein having an N-linked glycosylation pattern comprising glycans, wherein the glycosylation pattern comprises substantially no glycans with terminal N-acetyl-neuraminic acid, a substantial glycan that is a glycan of formula I, and “trace amounts or less” of a glycan of formula II/III (instant claims 1-14).  The motivation to do so is given by the prior art.  Bauzon et al. disclose there was interest in developing FVII molecules having a shortened half-life comprising glycan structures having substantially no terminal sialic acids.  
Regarding instant claim 2, Bauzon et al. disclose the desialylated FVII comprises the glycan of instant formula IV and/or V (at least Fig. 8).
Regarding instant claim 4, Bauzon et al. and/or Böhm et al. do not disclose the glycan of instant formula III.
Regarding instant claims 5, 9, it is disclosed in the instant specification that instant SEQ ID NO: 2 is the amino acid sequence of wild-type human FVII.  Bauzon et al. disclose the FVII polypeptide having a shortened half-life is also a variant FVII polypeptide having 3 or less amino acid substitutions relative to wild-type human FVII (at least paragraph 0072-0073); therefore, Bauzon et al. can be deemed to disclose a FVII/FVIIa glycoprotein comprising an amino acid sequence having at least 99% homology to instant SEQ ID NO: 2. 
Regarding instant claims 6-8, Bauzon et al. disclose the desialylated FVII comprises a heavy chain (see at least paragraph 0132), as well as the recited glycosylation pattern for the reasons already noted above.
 Regarding instant 10, Bauzon et al. disclose a method of making a desialylated form of FVII, comprising co-expressing FVII along with a bacterial sialidase variant from Arthrobacter ureafaciens sialidase in CHO cells (at least paragraph 0100).  Bauzon et al. further disclose recombinant production can be accomplished in other well-known mammalian cells, including CHO K1 (at least paragraph 0081).
Regarding instant claim 11, it is disclosed in the instant specification that instant SEQ ID NO: 5 is the amino acid sequence of Artherobacter urefaciens sialidase catalytic domain with a secretion signal sequence from human growth hormone (Fig. 5).  As noted above, Bauzon et al. disclose a method of making a desialylated form of FVII, comprising co-expressing FVII along with a bacterial sialidase variant from Arthrobacter ureafaciens (AU) sialidase in CHO cells (at least paragraph 0100).  It is disclosed the expressed protein has a growth hormone signal sequence at the N-terminus to promote secretion of the protein.  Therefore, Bauzon et al. can be deemed to disclose the amino acid sequence of instant SEQ ID NO: 5. 
Regarding instant claim 14, Bauzon et al. disclose pharmaceutical compositions comprising the desialylated FVII polypeptide and an acceptable excipient (at least paragraphs 0075, 0085-0086).
Regarding instant claims 12-13, Bauzon et al. disclose methods of treating a patient having a disease or a disorder wherein blood clot formation is desirable, comprising administering to the patient an effective amount of the desialylated FVII polypeptide, wherein the disease or disorder is selected from hemorrhage, including postpartum surgery (at least paragraph 0088).

(2) Response to Argument
A.  Appellant asserts the present invention provides a therapeutic protein to treat acute bleeding.  The present inventors discovered recombinant Factor VII and Factor VIIa glycoproteins having a specific glycosylation pattern that are rapidly cleared from the human body and whose pharmacokinetic properties make them suitable for therapeutic use in acute bleeding disorders (specification paragraph 0029).  These glycoproteins have reduced sialic acid content with reference to wild type human Factor VII, and have low or no observable systemic coagulation activity (specification paragraphs 0014, 0028).  See Appeal Brief p. 3.
A.  Reply:  It is noted that Bauzon et al. disclose providing Factor VII (FVII) polypeptides that appear to be structurally and functionally similar to the claimed FVII glycoproteins having reduced sialic acid and a specific glycosylation pattern that allows rapid clearance from the human body.  Bauzon et al. disclose their FVII polypeptides are short-acting, characterized by one or more pharmacokinetic traits such as shortened half-life and having enhanced clearance due to altered glycosylation patterns (paragraph 0014).  Similar to the claimed FVII proteins, the FVII polypeptides developed in Bauzon et al. have reduced sialic acid, enhanced clearance from the blood, compared to wild type FVII, due to altered glycosylation patterns, and are suitable for the treatment of acute bleeding (at least paragraphs 0056, 0183).
To arrive at the claimed FVII glycoproteins having the desired glycosylation patterns, including reduce sialic acid content, the FVII glycoproteins are expressed in a CHO cell (i.e. CHO K-1 cell) also expressing sialidase (specification paragraph 0055, 0060-0062; instant claim 10).
Similar to the instant invention, Bauzon et al. disclose that their FVII polypeptides having reduced sialic acid content and enhanced clearance due to altered glycosylation patterns are produced by co-expressing FVII along with a sialidase in CHO cells (at least paragraph 0100).  Bauzon et al. further disclose recombinant production can be accomplished in other well-known mammalian cells, including CHO K1 (at least paragraph 0081).
B.  Appellant asserts that independent claim 1 recites a FVII or FVIIa glycoprotein and requires among other elements that the glycoprotein comprise “a trace amount” of a glycan of formula II and/or a glycan of formula III.  Neither a glycan of formula II nor a glycan of formula III is disclosed in the two cited references.  For this reason alone, the rejection should be reversed.  See Appeal Brief p. 4.
B.  Reply:  Appellant’s remarks are not persuasive.
It is known that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Instant claim 1 is drawn to a FVII or FVIIa glycoprotein having an N-linked glycosylation pattern comprising glycans; wherein the glycosylation pattern comprises:
(1) substantially no glycans with terminal N-acetylneuraminic acid and 
(2) a substantial glycan that is a glycan of formula I:  (GlcNAc)4(Man)3(Gal)2(Fuc) and
(3) a trace amount of one or more glycans selected from the group consisting of a glycan of formula II:  (GlcNAc)5(Man)3(Gal)(Fuc) and a glycan of formula III:  (GlcNAc)6(Man)3(Fuc).
The instant specification discloses that the term "sialic acid" or "sialyl" refers to any member of a family of nine-carbon carboxylated sugars.  The most common member of the sialic acid family is N-acetyl-neuraminic acid (2-keto-5-acetamido-3,5-dideoxy-D-glycero-D-galactononulopyranos-1-onic acid (often abbreviated as Neu5Ac, NeuAc, or NANA)) (specification paragraph 0031).
The instant specification discloses that the term "significant glycan" or "substantial glycan" refers to a glycan that is observed under MALDI-TOF MS, LC-HPLC or similar analytical tests to be present in the glycosylation profile as being more than 10%, more than 20%, more than 25%, or more than 30% of the total amount of N-glycan species appearing in the profile (specification paragraph 0037).
The instant specification discloses that the term "trace amount" of a glycan means that very low levels of that glycan are present in comparison with the amount of other glycans in the glycoprotein.  Without limitation, a "trace amount or less" of a glycan means that a MALDI-TOF MS, LC-HPLC or similar analytical test shows a glycosylation profile in which the glycan is present at less than 10%, preferably less than 5%, preferably less than 4%, less than 3%, less than 2%, less than 1%, and less than 0.5% or less than 0.1% of the total amount of N-glycan species appearing in the profile, or that is not detectable in the analytical test (specification paragraph 0036).
The instant specification, in Figure 3, sets forth a table correlating the recited formulas with their exemplary structures.
As previously noted, Bauzon et al. disclose a desialylated variant FVII polypeptide (V2) comprising N-glycans that are fucosylated, bi, tri- and tetra-structures where no terminal sialic acids are found on the de-sialylated sample, which suggests the sample is fully desialylated and that >99.9% of the sialic acid on the FVII N-glycan has been removed (at least paragraphs 0065, 0129, 0132).  To produce the desialylated form of FVII, Bauzon et al. disclose co-expressing FVII along with a bacterial sialidase variant from Arthrobacter ureafaciens sialidase in CHO cells (at least paragraph 0100).  Bauzon et al. disclose an LC-MS method to detect the sialic acid content (paragraph 0129, also Fig. 7).  It can be seen in Fig. 7 that the top graph depicts non-treated FVII control having sialylated N-glycan structures (i.e. glycan structures having terminal sialic acids, a dark diamond represents sialic acid) and that the bottom graph depicts the desialylated V2 FVII N-glycan structures having no terminal sialic acids.  In both the graphs, glycans comprising the structure of instant formula I are identified (Fig. 7).  Fig. 8 appears to depict an enlarged graph of the desialylated V2 FVII N-glycan structures having no terminal sialic acids (bottom graph of Fig. 7).  It is disclosed in the analysis by LC-MS that the desialylated V2 FVII comprises no glycans having terminal sialic acid (or NANA) and glycans detected by LC-MS include structures of at least the structure of instant formula I (Fig. 8).  Therefore, the desialylated FVII polypeptide of Bauzon et al. can be deemed to comprise an N-linked glycosylation pattern comprising (1) substantially no glycans with terminal N-acetylneuraminic acid (NANA) and (2) a glycan of formula I.  Bauzon et al. do not explicitly teach the relative amounts of the detected glycans, including that the detected glycan of formula I is the dominant or substantial glycan.
Böhm et al is cited to disclose N-glycosylation patterns of FVII expressed in mammalian cells, including CHO cells.  Böhm et al. disclose the relative abundances of N-glycan structures detected by LC-MS, including FVII glycans expressed by CHO cells, on the heavy chain (N322) and light chain (N145) of the expressed FVII (p. 5, also Fig. 2).  It is disclosed that the predominant glycan structures expressed by CHO cells, comprise the structure of instant formula I, which is detected by LC-MS, at a relative abundance of 49% (light chain) and 65% (heavy chain) (at least Fig. 2).  Böhm et al. disclose only structures detected at equal or higher than 2% are shown (p. 7 Fig. 2).  Therefore, Böhm et al. can be deemed to disclose that no FVII glycan structure comprising the structure of at least instant formula II or formula III is present at 2% (at least Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed FVII glycoprotein having an N-linked glycosylation pattern comprising glycans, wherein the glycosylation pattern comprises substantially no glycans with terminal NANA, a substantial glycan that is a glycan of formula I, and a “trace amount” of a glycan of formula II/III in view of Bauzon et al. because Bauzon et al. disclose there was interest in developing FVII molecules having a shortened half-life comprising glycan structures having substantially no terminal sialic acids and glycans of formula I.
In other words, one of ordinary skill would have found it obvious and have a reasonable expectation that practicing the invention of Bauzon et al. provides desialylated FVII polypeptides that are substantially identical in structure or composition to the claimed FVII glycoproteins and reasonably comprise features (1) to (3) recited in instant claim 1, including substantially no glycans with terminal NANA, a substantial glycan that is the structural of formula I, and a “trace amount” of a glycan of formula II and/or a glycan of formula III.
Appellant asserts that there is no logical need for the glycans of formula II or III even to be present based on Böhm et al. and that Bauzon et al./Böhm et al are completely silent regarding the glycans of instant formulas II and III; thus, in both references, there is no indication that the glycans of formula II and III are either present or absent.  See Appeal Brief p. 4-5.
Appellant’s remarks are not persuasive.  In this instance, a “trace amount” recited in instant claim 1 reasonably includes amounts of glycan not detected in an analytical test (see definition provided above and specification paragraph 0036).  In this instance, Bauzon et al. do not disclose detecting glycans of formula II or III, in the FVII polypeptides produced by CHO cells, but do disclose detecting glycans of formula I, by LC-MS (Fig. 7, 8).  Böhm et al. also do not disclose detecting glycans of formula II or III, in FVII polypeptides produced by CHO cells, but do disclose glycans of formula I as the substantial glycans, by LC-MS (Fig. 2).  Böhm et al. disclose only structures detected at equal or higher than 2% are shown (p. 7 Fig. 2).  Therefore, Böhm et al. can be deemed to disclose that no glycan structure comprising the structure of at least instant formula II or formula III is present at 2%, by LC-MS (at least Fig. 2).  Therefore, Bauzon et al./Böhm et al. can reasonably be deemed to disclose that FVII glycans of formula II and/or III are not present at amounts detected by LC-MS in FVII polypeptides produced by CHO cell systems; and therefore, the desialylated FVII polypeptides produced in the CHO cell system comprising co-expressing FVII along with a sialidase as disclosed in Bauzon et al. would reasonably comprise a “trace amount” of a glycan of formula II or formula III. 
This is consistent with what is acknowledged in the instant specification, where it is disclosed that as shown in Fig. 9, the glycoprotein of the present invention, when analyzed by LC-MS, shows no glycoforms corresponding to formula II and formula III (specification paragraph 0069).  
Appellant asserts that Böhm et al. fail to rise to the evidence needed to show these glycans are inherently formed in the art.  Experimental data shows that variations in the recombinant process conditions change glycosylation patterns even when the same polypeptide is produced.  Appellant asserts for example, in the specification, the glycosylation pattern of desialylated NovoSeven® recombinant wild type FVII differs in multiple aspects from the glycosylation pattern of the claimed FVII even though both have the same amino acid sequence.  See Appeal Brief p. 5.
Appellant’s remarks regarding variations in recombinant processes are not persuasive because there is no indication that the desialylated NovoSeven® recombinant wild type FVII and the claimed FVII, disclosed in the specification, are produced by the same mammalian cell system.  
Appellant asserts additionally, Böhm et al. disclose large experimental standard deviations that limit using its data to conclude inherency.  For example, Böhm et al. disclose that its measurements of the glycan pattern of FVII produced in HEK293 cells (for which four clones were available) showed relative standard deviation of 4 to 56% for each N-glycan structure.  See Appeal Brief p. 5-6.
Appellant’s remarks are not persuasive.  As acknowledged by Appellant, the relative standard deviation of 4 to 56% disclosed in Böhm et al. is describing N-glycan structures produced in HEK293 cells.  However, this is not the mammalian cell system used in Bauzon et al. for favorably producing FVII polypeptides having reduced sialic acid content and enhanced clearance due to altered glycosylation patterns, suitable for treating acute bleeding.  As noted above, Bauzon et al. disclose that the FVII polypeptides having reduced sialic acid content and enhanced clearance due to altered glycosylation patterns are produced by co-expressing FVII along with a sialidase in CHO cells (at least paragraph 0100).  
C.  Appellant asserts in making the 103 rejection, the patent office alleged that it would have been obvious for one of ordinary skill in the art to arrive at the presently-claimed embodiments by desialylating the FVII polypeptides of Böhm et al. based on Bauzon et al.’s disclosure of using desialylated FVII.  The ordinary skilled artisan reading Bauzon et al. would want FVII molecules with reduced sialylation, and therefore would not be led to the CHO cell glycosylation protein identified in Böhm et al., which Böhm et al. identifies as containing the highest degree of sialylation of the FVII glycoproteins.  Because the skilled artisan reading Bauzon et al. would not be led to production in a CHO cell line, however, there is no motivation to combine the presently claimed invention.  See Appeal Brief p. 6.
C.  Reply:  Appellant’s remarks are not persuasive.
The 103 rejection is not arguing to desialylate the FVII polypeptides of Böhm et al. based on Bauzon et al.’s disclosure of using desialylated FVII.
The 103 rejection argues that it would have been obvious that the desialylated FVII polypeptides produced by CHO cells co-expressing FVII and sialidase in Bauzon et al. reasonably comprise the glycan structures or features recited in instant claim 1, given that the relative abundances of glycan structures produced by CHO cells are known in the art (Böhm et al.).
Regarding Appellant’s remarks that the skilled artisan reading Bauzon et al. would not be led to production in a CHO cell line (see Appeal Brief p. 6), the remarks are not persuasive.  As noted in the replies of (A) and (B) above, Bauzon et al. expressly disclose developing FVII polypeptides suitable for the treatment of acute bleeding, where the FVII polypeptides have reduced sialic acid, enhanced clearance from the blood, compared to wild type FVII, due to altered glycosylation patterns (at least paragraphs 0056, 0183).  It is further disclosed that the FVII polypeptides having reduced sialic acid content and enhanced clearance due to altered glycosylation patterns are produced by co-expressing FVII along with a sialidase in CHO cells (at least paragraph 0100).
It is expressly identified in at least Fig. 7-8 that the desialylated FVII polypeptides, having the favorable properties for treating acute bleeding, comprise specific glycan structures that do not contain terminal sialic acid (or NANA).  The terminal sugar of these desialylated FVII polypeptides is now a galactose (Gal), represented by an open oval (Fig. 4, Fig. 7-8).
Therefore, Bauzon et al. disclose motivation to produce desialylated FVII polypeptides by co-expressing FVII along with a sialidase in CHO cells (at least paragraph 0100).
Appellant then asserts that the references teach away from the present invention.  The office finds that by reading Bauzon et al., the skilled artisan has an interest in developing FVII with short half-life by lowering the level of terminal sialic acid; from this perspective, that skilled artisan would read Böhm et al. and choose a cell line that results in the glycoproteins with the lowest sialyation, which is the HEK293rFVII cell line.  See Appeal Brief p. 6-7.
Appellant’s remarks are not persuasive.  As noted above, it is disclosed in Bauzon et al. in at least Fig. 7-8 that the desialylated FVII polypeptides, having the structural features for treating acute bleeding, comprise desialylated FVII glycans expressed in CHO cells, including specific glycan structures, such as the glycan of instant formula I.  Further, the terminal sugar of these desialylated FVII glycans is now a galactose (Gal), represented by an open oval (Fig. 4, Fig. 7-8).  
However, it is disclosed in Böhm et al. that the FVII glycans produced in HEK293 cells, while not comprising a terminal sialic acid, do not comprise the same dominant glycans as the CHO produced FVII (i.e. glycan structure of formula I), and further comprise mainly terminal GalNAc (galactosamines) and only some Gal (see at least Fig. 2, p. 13).  Additionally, as also acknowledged by Appellant, Böhm et al. disclose that its measurements of the glycan pattern of FVII produced in HEK293 cells (for which four clones were available) showed relative standard deviation of 4 to 56% for each N-glycan structure (p. 7).  Therefore, one of ordinary skill would not be motivated to develop the desialylated CHO FVII polypeptides in a HEK293 cell line, as asserted by Appellant, because Bauzon et al. has already disclosed that the desialylated FVII polypeptides, having the structural properties for treating acute bleeding, are produced in a CHO cell system along with sialidase.
If anything, Böhm et al. actually also recommend CHO cell systems for high productivity of recombinant proteins and CHOrFVII to be the most suitable precursor for a therapeutic FVIIa product (p. 13).  
Therefore, Appellant’s remarks that the references teach away from the present invention and a CHO cell system comprising co-expressing FVII along with a sialidase as disclosed in Bauzon et al. are not persuasive.
D.  Appellant asserts that claims 3 and 7 require that the glycosylation pattern has a trace amount of the glycan of formula II.  As discussed above for claims 1, 2, 5, 6, and 9-14, Bauzon et al. and Böhm et al. fail to disclose (either expressly or inherently) a glycan of formula II.  Furthermore, as discussed above for claims 1, 2, 5, 6, and 9-14, Böhm et al. teach away from the presently claimed glycoprotein.  See Appeal Brief p. 7-8.
D.  Reply:  Appellant’s remarks are the not persuasive.  For the same reasons noted in the replies of (A), (B), and (C) above, the prior art reasonably disclose that the desialylated FVII polypeptides produced in the CHO cell system comprising co-expressing FVII along with a sialidase as disclosed in Bauzon et al., comprise “a trace amount” of a glycan of formula II.
E.  Appellant asserts that claims 4 and 8 require that the glycosylation pattern has a trace amount of the glycan of formula III.  As discussed above, Bauzon et al. and Böhm et al. fail to disclose (either expressly or inherently) a glycan of formula III.  Furthermore, as discussed above for claims 1, 2, 5, 6, and 9-14, Böhm et al. teach away from the presently claimed glycoprotein.  See Appeal Brief p. 8-9.
E.  Reply:  Appellant’s remarks are the not persuasive.  For the same reasons noted in the replies of (A), (B), and (C) above, the prior art reasonably disclose that the desialylated FVII polypeptides produced in the CHO cell system comprising co-expressing FVII along with a sialidase as disclosed in Bauzon et al., comprise “a trace amount” of a glycan of formula III.
Regarding Appellant’s remarks on impermissible hindsight, the remarks are not persuasive.  In this instance, the prior art disclose desialylated FVII polypeptides that are substantially identical in structure or composition to the claimed FVII glycoproteins and reasonably comprise the recited features for the reasons noted above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Marsha Tsay/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        
Conferees:
/MANJUNATH N RAO/Supervisory Patent Examiner, Art Unit 1656                                                                                                                                                                                                        
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.